—Appeal by the *426defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered November 9, 1995, convicting him of attempted assault in the first degree, obstructing governmental administration in the second degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Rosenblatt, J. P., Ritter, Santucci and McGinity, JJ., concur.